—Order, Supreme Court, Bronx County (Kenneth Thompson, Jr., J.), entered on or about March 11, 1999, which denied plaintiffs motion to strike defendant-respondent’s answer for failure to comply with a prior conditional order of dismissal, unanimously affirmed, without costs.
The record is at best ambiguous as to whether defendant is not in compliance with the outstanding directive to produce “duplicate original microfilms” of its records, and certainly does not demonstrate the level of willfulness that would justify the extreme sanction of striking its answer. Close supervision of the production process, along the lines that the motion court is now engaged, is a more appropriate course. Concur — Rosenberger, J. P., Nardelli, Tom, Wallach and Saxe, JJ.